Citation Nr: 1339400	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a lumbar spine condition.

4.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to a service-connected residual scar, excision of pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at an RO hearing in October 2012.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2011 hearing election form, the Veteran indicated that he wanted a hearing before an RO official.  That hearing was conducted in October 2012.  However, on his VA Form 9 substantive appeal, the Veteran also indicated that he wished to testify before a member of the Board at his local VA office (Travel Board hearing).  There is no indication that this request has been withdrawn.  Therefore, a hearing should be scheduled.


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for hearing at the RO before a Veterans Law Judge.  The RO should notify the Veteran and his representative of the location, date and time of the hearing and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


